Case 2:17-cv-01049-MMB Document 61-5 Filed 06/15/21 Page 1 of 6

EXHIBIT B
Case 2:17-cv-01049-MMB Document 61-5 Filed 06/15/21 Page 2 of 6

DECLARATION OF ADINA H. ROSENBAUM

I, Adina H. Rosenbaum, declare as follows:

1. Iam an attorney with Public Citizen Litigation Group (PCLG) in Washington, DC.
I was co-counsel for Ronald Watson in responding to the petition for a writ of certiorari filed in
the Supreme Court by Lloyd Industries in the case entitled Lloyd Industries, Inc v. Watson. | submit
this declaration in support of an award of attorneys’ fees and costs incurred in connection with
opposing the petition.

re PCLG is a public interest law firm that litigates cases at all levels of the federal and
state judiciaries, including the U.S. Supreme Court. Founded in 1972, PCLG is the litigation arm
of Public Citizen, a not-for-profit membership organization devoted to research, advocacy, and
education on a wide range of public health and consumer safety issues. PCLG attorneys have
argued sixty-four cases before the Supreme Court and have appeared as lead counsel, co-counsel,
or in an amicus capacity in hundreds more. In 1990, PCLG founded the Alan Morrison Supreme
Court Assistance Project to offer pro bono legal assistance at the certiorari stage, by opposing
petitions for certiorari to protect public interest victories in. lower courts and filing petitions for
certiorari asking the Supreme Court to review open legal questions.

3, I have litigated complex cases in federal court for more than fifteen years, I
graduated magna cum laude from Harvard University in 1998 and magna cum laude from New
York University School of Law in 2003. Following law school, I was a judicial law clerk on the
United States Court of Appeals for the Sixth Circuit. Since 2004, I have practiced at PCLG, where
I focus on consumer law, open government, administrative law, and access to civil justice issues,

primarily before the appellate courts and the U.S. Supreme Court.
Case 2:17-cv-01049-MMB Document 61-5 Filed 06/15/21 Page 3 of 6

4. I have argued two cases before the U.S. Supreme Court: Northwest, Ine. v.
Ginsberg, 572 U.S. 273 (2014), and Taylor v. Sturgell, 553 U.S. 880 (2008). I have also drafted
numerous Supreme Court briefs, inchiding more than two dozen oppositions to petitions for
certiorari, as well as merits briefs, petitions for certiorari, and both merits-stage and petition-stage
amicus briefs. In addition, I have edited or provided feedback on numerous Supreme Court briefs
that other people have drafted.

S. In addition to my work as a litigator, I have taught appellate advocacy as an adjunct
professor at American University Washington College of Law and at Catholic University
Columbus School of Law.

6. I am a member of the bars of the U.S. Supreme Court, and the Second, Third,
Fourth, Fifth, Sixth, Seventh, Ninth, Tenth, Eleventh, and District of Columbia Circuits, as well
as the U.S, District Court for the District of Columbia and the bars of the District of Columbia, the
States of New York, and the Commonwealth of Massachusetts (inactive).

% After Lloyd Industries filed a petition for a writ of certiorari, U.S. No. 20-999, my
colleague Grace Paras reached out to Samuel A. Dion to offer assistance opposing the petition for
certiorari. Mr. Dion and I then spoke, and we agreed that I would take the lead in drafting the brief
in opposition,

8. Mr. Watson seeks an award of attorneys’ fees for 40.7 hours of my work on
respondent’s brief in opposition to Lloyd Industries’ petition for a writ of certiorari. A description
of the tasks performed and the amount of time I spent on each task is attached to this declaration
as Exhibit 1. That exhibit was generated by a timekeeping program used by attorneys in my office
to record their time.

9. The 40.7 hours of work I performed were necessary and reasonable, Because of my
Case 2:17-cv-01049-MMB Document 61-5 Filed 06/15/21 Page 4 of 6

experience with Supreme Court practice in general, and in preparing briefs at the certiorari stage
in particular, I was able to be efficient in identifying the arguments against the petition, and in
researching and drafting the brief. Further, my work did not duplicate the effort of Mr. Dion, who
was extremely familiar with this case but lacked experience preparing petition-stage briefing for
the Supreme Court, which is quite different from merits-stage briefing.

10. Mr. Watson seeks attorneys’ fees at the rate of $759 per hour for my work. The
reasonableness of this fee is demonstrated by the “LSI Laffey Matrix,” an attorneys’ fee matrix for
complex federal litigation in the District of Columbia that was originally developed in the 1980s
and then updated through a Bureau of Labor Statistics Index called the Legal Services Index. The
LSI Laffey Matrix is posted at http://www.laffeymatrix.com/see.html. Under the matrix, $759 per
hour is the rate for an attorney with my years of experience who conducted the work between June
1, 2020, and May 31, 2021.

11. It was reasonable for Mr. Watson to have retained the services of the experienced
Supreme Court advocates at PCLG, because we are knowledgeable in the special kinds of
arguments needed to oppose a petition for a writ of certiorari in the Supreme Court. Indeed,
opposing petitions for certiorari entails a different approach than briefing the merits of a case, and
certiorari-stage advocacy is very different from the day-to-day work of most lawyers. For this
reason, a specialized Supreme Court bar has emerged in the past two decades, and clients often
retain one of the specialized practitioners who has experience in briefing and arguing cases before
the Court.

12. The hours for which compensation is sought do not include time spent by my
colleague, PCLG Director Allison Zieve, who edited the brief and discussed vatious arguments

with me, or time spent preparing this declaration.
Case 2:17-cv-01049-MMB Document 61-5 Filed 06/15/21 Page 5 of 6

13. In summary, Ronald Watson requests attorneys’ fees for my work as follows:
40.7 @ $759 far = $30,891.30

I declare under penalty of perjury that the foregoing is true and correct,

Mb Le,

Adina H. Rosenbuam ~~\_

Executed on May 16, 2021
Case 2:17-cv-01049-MMB Document 61-5 Filed 06/15/21 Page 6 of 6

PUBLIC CITIZEN LITIGATION GROUP

1600 20th Street NW * Washington DC 20009

202/588-1000 * www.citizen.org

 

 

Time Records Report
Staff Date Time Description
Lloyd Industries v. Watson
Rosenbaum, Adina
2/18/2021 1.6 Read underlying materials from district court and court of appeals
212612021 22 Began drafting BIO
3/1/2021 5.9 Continued researching and drafting BIO
3/2/2021 3 Read punitive damages cases
3/3/2021 3.8 Research and drafting related to section 1 of BIO
3/11/2021 3 Continued researching and drafting section | of BIO
3/12/2021 5 Research and drafting related to sections | and II of BIO
3/13/2021 2.1 Researched and drafted section II of BIO
3/4/2021 1.5 Began researching part ill of BIO
3/18/2021 43 Continued researching and drafting section Ill of BIO
3/16/2021 1.8 Continued drafting BIO
3/18/2021 2.6 Revised brief in light of A. Zieve edits
3/24/2021 24 Revised brief
3/25/2021 0.6 Revised Brief
3/26/2021 4 Final revisions and filed brief
Staff total: 40.7
Case total: 40.7

Grand total 40.7

Page 1 of 1
